Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 22, 2019

                                         No. 04-18-00964-CR

                                  IN RE Jose Flores HERNANDEZ

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

       On January 2, 2019, this court issued an opinion denying relator’s petition for writ of
mandamus. On January 17, 2019, relator filed a motion for rehearing. After considering the
motion, relator’s motion is hereby DENIED.

           It is so ORDERED on January 22, 2019.



                                                                          PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 80-CR-1362-W, styled The State of Texas v. Jose Flores Hernandez,
pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.